DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112 – Indefiniteness and 
Broad Limitation followed by a Narrow Limitation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 21 and  23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection 
In the present instance, claims 1-3 recite the broad recitation of amounts of cholesterol, and the claims also recite “(weight per weight)” which is the narrower statement of the range/limitation.  The Applicant is advised to remove the parenthesis from the claims. Suggestions are to delete “(weight per weight)” and replace with “w/w”.
In the present instance, claim 4 recites the broad recitation of the ratio of the first to the second liposome, and the claim also recites “(weight per weight)” which is the narrower statement of the range/limitation.  The Applicant is advised to remove the parenthesis from the claims. Suggestions are to delete “(weight per weight)” and replace with “w/w”.
In the present instance, claim 4 further recites the broad recitation of amounts of cholesterol and sphingomyelin, and the claim also recites “(1:1 w/w; 36:65 molar ratio)” which is the narrower statement of the range/limitation.  The Applicant is advised to remove the parenthesis from the claims. Suggestions are to delete “(1:1 w/w; 36:65 molar ratio)” and replace with “1:1 w/w; 36:65 molar ratio”.
In the present instance, claim 5 recites the broad recitation of “community acquired pneumonia”, and the claim also recites “(CAP)” which is the narrower statement of the range/limitation.  The Applicant is advised to remove the parenthesis from the claims. Suggestions are to delete “(CAP)”.

In the present instance, claim 23 recites the broad recitation of “community acquired pneumonia”, and the claim also recites “(sCAP)” which is the narrower statement of the range/limitation.  The Applicant is advised to remove the parenthesis from the claims. Suggestions are to amend claim 23 with “The method of claim 1, wherein said pneumonia is severe Community Acquired Pneumonia, sCAP”.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Babiychuck et al (WO 2013/186286 A1), in view of ClinicalTrials.gov (https://clinicaltrials.gov/ct2/show/NCT02583373, first posted 10/22/2015) and further in view of da Silveira et al (Expert Review of Anti-infective Therapy, 2015, and of record, as cited on the 10/14/20 IDS).
Babiychuck taught [abstract; page 21, lines 21-35] an adjunct method of treating pneumonia, comprising administering, to a patient in need thereof, a therapeutically 
Babiychuck taught [page 19, lines 33-35] that it is safe to administer liposomes for the treatment of bacterial infections in human patients, and that liposomes will not elicit adverse events. Dosages were taught in humans (e.g., between 100 and 1000 mg/m2, or around 8 mg/kg [page 21, lines 17-19]).
Although Babiychuck taught an effective dosage in humans, where it was safe to administer liposomes for the treatment of bacterial infections in humans, Babiychuck did not specifically teach administering to a human patient, as recited in claim 1.
However, ClinicalTrials.gov taught administration of CAL02 to human patients [page 5/8, Inclusion Criteria], for the treatment of pneumonia [page 2/8, Brief Summary].
Moreover, da Silveira taught [page 532, 2nd and 3rd full paragraphs] CAL02 as a mixture of empty liposomes composed of cholesterol and sphingomyelin, effective against pneumonia.
Since Babiychuck taught the safety, and dosages, of empty liposomes in human patients, it would have been prima facie obvious to one of ordinary skill in the art to administer Babiychuck’s composition to humans. The ordinarily skilled artisan would have been motivated to treat pneumonia, as taught by ClinicalTrials.gov at the Brief Summary, and by da Silveira at page 532. 
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from prima facie obvious to combine the active agents (e.g., empty liposomes) of Babiychuck with those taught by ClinicalTrials.gov and da Silveira (e.g., CAL02), in order to form a composition with active agents for the treatment of pneumonia, each as taught by Babiychuck, ClinicalTrials.gov and da Silveira.  
Claim 1 recites at least 30 % cholesterol.
Babiychuck taught 30 % or more cholesterol. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claim 2 is rendered prima facie obvious because Babiychuck taught [page 13, lines 36-37] 45-55 % cholesterol. Liposomes consisting of sphingomyelin were taught at the abstract.
Claims 3-4 are rendered prima facie obvious because Babiychuck taught [page 9, lines 24-36] liposomes consisting of sphingomyelin and cholesterol. Fifty percent cholesterol was taught [page 9, line 34]. In some embodiments, liposomes were taught that comprised cholesterol and sphingomyelin in a 1:1 ratio [page 13, line 30 bridging to page 14, line 13]. Liposomes consisting of sphingomyelin were taught, as previously discussed. 
Therapeutically effective amounts of empty liposomes were taught, as previously discussed. At page 19, lines 26-29, Babiychuck taught the prevention of bacterial infections comprising administering to a subject exposed to the risk of infection, a preventive amount of empty liposomes of defined lipid composition, or mixtures of empty liposomes of defined lipid composition, effective for protection.

Babiychuck taught 50 % cholesterol. Babiychuck further taught a therapeutically effective amount, or a preventive amount of empty liposomes, rather than specifically teaching at least 40 % empty liposomes, as instantly recited in claim 3. Furthermore, Babiychuck was not specific a 1:1 ratio of the first to the second liposome, as recited in claim 4.
The skilled artisan, though, would be guided by Babiychuck’s teachings, in arriving at the claimed amount of empty liposomes, with a reasonable expectation of success, and without undue experimentation. This is because Babiychuck teaches therapeutically effective, or preventive, amounts of empty liposomes. A prima facie case of obviousness exists because of overlap, as discussed. 
Claims 5-8 and 23-24 are rendered prima facie obvious because ClinicalTrials.gov taught [Study Design and Detailed Description] severe community-acquired pneumonia due to streptococcus (bacterial) pneumoniae. The motivation to combine ClinicalTrials.gov with Babiychuck was previously discussed.
Claims 9-10 and 12 are rendered prima facie obvious because Babiychuck taught intravenous administration of the liposomes alone, or in combination with antibiotic treatment [page 1, line 9; page 7, line 27; page 20, line 36]. Clinical Trials.Gov taught intravenous administration of CAL02, in addition to standard of care antibiotic treatment [Brief Summary].
Claims 11 and 13 are rendered prima facie obvious because Babiychuck taught dosing 1-3 times per day [page 20, lines 15-19], with additional doses 4-24 hours after 
Claim 11 recites at least 2 doses, wherein the interval between said first dose and said second dose is 6-96 hours. 
Claim 13 recites at least 2 doses, wherein a first dose is administered no more than 24 hours after the start of antibiotic therapy.
Babiychuck taught dosing 1-3 times per day, with additional doses 4-24 hours after the initial dose. ClinicalTrials.Gov taught two doses administered 2 times, and 24 hours apart. Liposomal administration adjunct to antibiotic therapy was previously discussed. A prima facie case of obviousness exists because of overlap, as discussed above.

Claims 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Babiychuck et al (WO 2013/186286 A1), in view of ClinicalTrials.gov (https://clinicaltrials.gov/ct2/show/NCT02583373, first posted 10/22/2015), further in view of da Silveira et al (Expert Review of Anti-infective Therapy, 2015, and of record, as cited on the 10/14/20 IDS) and further in view of Torres et al (Am J Respir  Med, 2003, 2(1), 39-54).
The 35 U.S.C. 103 rejection over Babiychuck, ClinicalTrials.gov and da Silveira were previously discussed. 
Additionally, ClinicalTrials.gov taught CAL02 (high and low doses taught at the brief summary of the study description, and at the section entitled Arms and Interventions), as previously discussed.

Nevertheless, Torres taught [abstract] that severe community-acquired pneumonia (CAP) is a life-threatening condition that requires intensive care unit (ICU) admission. Clinical presentation is characterized by the presence of respiratory failure, severe sepsis, or septic shock, where the early and rapid initiation of empiric antimicrobial treatment is critical for a favorable outcome. The assessment of severity of CAP helps physicians to identify patients who could be managed safely in an ambulatory setting. It also plays a crucial role in decisions about length of hospital stay and time of switching to antimicrobial therapy. 
Since the combined teachings of the prior art teach severe community-acquired pneumonia, it would have been prima facie obvious to one of ordinary skill in the art to include the hospitalization of patients within the combined teachings of the art. The ordinarily skilled artisan would have been so motivated, because severe community-acquired pneumonia requires ICU admission, where the early and rapid initiation of empiric antimicrobial treatment is critical for a favorable outcome, as taught by Torres.
The instant claim 14 recites that treatment reduces the duration of hospital stay, as compared with no treatment. 
The instant claims 16-17 recite that the pneumonia is cured in less time as compared when no such adjunctive treatment is effected, whereby cure time is represented by normalization of organ function.


The instant claim 15 recites that the reduction of stay at the hospital is at least one day. 
The instant claim 18 recites that cure time is represented by normalization of blood inflammatory markers.
The instant claims 19 and 21 recite a reduction in the SOFA score (claim 19) by at least 40 % after 8 days of the first dose (claim 21).
The instant Specification [0157] states that high and low doses of CAL02 reduced the duration of hospitalization by 5 (high dose) or 9 (low dose) days. Pharmacodynamic biomarkers (CRP, PCT, IL-6) also returned to normal more quickly with CAL02 (High and Low Dose) [0156]. Furthermore, a 50 % decrease in the SOFA score was achieved at days 5 and 8 [0154-0155, Table 6].
It appears that the compositions of the instant claims (1st and 2nd empty liposomes comprising cholesterol and sphingomyelin, respectively) and those of the prior art (CAL02, a mixture of empty liposomes comprising cholesterol and sphingomyelin) would reasonably be expected to have substantially the same physical and chemical properties 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (CAL02) and its properties (reduction in the duration of hospitalization in the treatment of pneumonia, the return to normal of pharmacodynamics biomarkers, reduction in the SOFA score) are inseparable. If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112). The burden is on the Applicant to shown an unobvious difference between the claimed invention and the combined teachings of the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612